UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7741



MARGUERITE G. BROWN,

                                              Plaintiff - Appellant,

          versus


NURSE BRENDA; NURSE LIALA; DOCTOR REESE,

                                             Defendants - Appellees,
          and


RAPPAHANNOCK   REGIONAL   JAIL;    RAPPAHANNOCK
REGIONAL JAIL STAFF,

                                                          Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:05-cv-00029-GBL)


Submitted:   March 29, 2007                 Decided:   April 4, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marguerite G. Brown, Appellant Pro Se. Elizabeth Martin Muldowney,
RAWLS & MCNELIS, P.C., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Marguerite G. Brown appeals the district court’s order

denying relief on her 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.       Brown v.

Doctor Reese, No. 1:05-cv-00029-GBL (E.D. Va. Sept. 13, 2006).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -